Mr. Presiding Justice Wright delivered the opinion of the court. This was a suit in trover by appellee, as trustee in bankruptcy of Fred H. Pundt, against appellants, for the value of certain chattel property sold by appellant Foster, as sheriff, under execution against Pundt in favor of the appellant bank, and the recovery was for $220.39. The object of this appeal is to reverse the judgment, it being insisted for that purpose the court admitted improper evidence, and gave wrong, and refused proper, instructions to the jury. October 21, 1901, Pundt and wife executed their judgment note to the bank for $200, upon which judgment was taken October 31st, execution issued and levied upon the property in question, and sold November 23d. Pundt was adjudged a bankrupt November 7, 1901, and appellee appointed trustee November 25, 1901. The contention on the trial was that, by virtue of the bankruptcy act, the judgment was nullified as a preference to the bank. We think the trial court was misled in enforcing the statute as an absolute nullification of the judgment, without due regard to the proviso, to the effect that it shall not have the effect of destroying or impairing title obtained by levy and judgment of a bona fide purchaser for value, who shall have acquired the same without notice or reasonable cause of inquiry. The instructions ignored this point, and the judgment must be reversed and the cause remanded for a new trial.